Filed 5/11/22 Jauregui v. LPF RE Manager CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

MARTIN JAUREGUI,                                               B311570
         Plaintiff and Respondent,
                                                               (Los Angeles County
         v.                                                    Super. Ct. No. 19STCV36107)

LPF RE MANAGER, LLC,
         Defendant and Respondent;

SANDRA GASCA,
         Movant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Yvette M. Palazuelos, Judge. Affirmed.
      Mallison & Martinez, Stan S. Mallison, Hector R. Martinez
and Heather M. Hamilton for Movant and Appellant.
      David Yeremian & Associates, David Yeremian and Alvin
B. Lindsay for Plaintiff and Respondent Martin Jauregui.
      Fenton & Keller and Elizabeth R. Leitzinger for Defendant
and Respondent LPF RE Manager.
                    _______________________
      Martin Jauregui (Jauregui) filed a wage and hour class
action and Labor Code Private Attorneys General Act (PAGA)
lawsuit against LPF RE Manager (LPF) based on an off-the-clock
security check allegedly imposed by LPF on all workers at LPF’s
premises. Sandra Gasca (Gasca), who later filed a wage and hour
class action and PAGA lawsuit against LPF and labor contractor
Valley Harvest (Valley Harvest) based on the same security
check required at the LPF worksite, appeals the trial court’s
denial of her motion to intervene in Jauregui’s action. We affirm
the order.

      FACTUAL AND PROCEDURAL BACKGROUND
I.     Jauregui Action
       Jauregui is a former employee of LPF at its cannabis
manufacturing and distribution facilities in Greenfield,
California. In October 2019, Jauregui filed a class action lawsuit
in the Los Angeles Superior Court against LPF RE Manager and
Doe defendants, alleging failure to pay minimum wages, failure
to pay wages and overtime, meal-period and rest-break liability,
other violations of the Labor Code, and unfair business practices
in violation of Business and Professions Code section 17200. The
basis for the causes of action was LPF’s alleged practice of
requiring all employees to undergo extensive security screening
procedures upon arrival and departure for which they were not
compensated. As a result of the lengthy screening procedures,
breaks and meal periods were not extended, overtime and double
time were not correctly calculated, wages owed were not properly
paid, and time-keeping records were not properly maintained. In
February 2020, Jauregui added a PAGA claim in his first
amended complaint.




                                2
       Jauregui defined the class as “All individuals employed by
Defendants at any time during the period of four (4) years prior
to the filing of this lawsuit and ending on a date as determined by
the Court (‘the Class Period’), and who have been employed as
non-exempt, hourly employees at Defendants’ facilities within the
State of California.”
       In June 2020, the parties attended mediation and agreed to
settle the action. The settlement agreement negotiated by the
parties resolved the claims of LPF employees directly hired by
LPF as well as those who were staffed at LPF by Valley Harvest,
a labor contractor. In October 2020, Jauregui moved for
preliminary approval of the class action and PAGA settlement.

II.    Gasca Action
       According to her first amended complaint, Gasca was a
non-exempt employee of Valley Harvest, a staffing company that
provides employees to industrial, food processing, and
agricultural businesses. Gasca worked at the LPF Greenfield
facility. In February 2020, she filed a class action wage and hour
and PAGA complaint in Monterey Superior Court against LPF,
Valley Harvest, and others. The allegations of this action were
similar to those in the Jauregui case: failing to properly
compensate employees for their time spent lining up to be
searched during their meal periods and rest periods, before
clocking in for work and after clocking out at work at the
Greenfield site. She alleged employees were not compensated for
all hours worked at the appropriate pay rate, not provided full
rest and meal breaks, not given accurate wage statements, and
subjected to inaccurate time-keeping records. In the first
amended complaint filed in April 2020, she alleged LPF was




                                3
“liable for all workers supplied to it by Defendant VALLEY
HARVEST” under Labor Code section 2810.3.
       Gasca sought to represent the following class: “All non-
exempt workers employed by Valley Harvest, LLC at any [LPF]
facility, at any time between four years prior to the filing of the
original complaint in this action and the final disposition of this
action.”

III.  Motion to Intervene
      On November 4, 2020, Gasca moved to intervene in the
Jauregui action pursuant to Code of Civil Procedure section 387,
subdivisions (d)(1)(B) and (d)(2).1 She alleged that Jauregui, as
an LPF employee, did not adequately represent her interests or
those of the class she sought to represent, Valley Harvest
employees staffed at the LPF facility. Gasca also contended
Jauregui was unable to litigate the PAGA claim against Valley
Harvest because he was not a Valley Harvest employee. The
parties in the Jauregui case opposed the motion to intervene.
      The trial court denied the motion to intervene. Gasca
appeals.

                          DISCUSSION
I.     Denial of Mandatory Intervention
       Section 387, subdivision (d)(1)(B) requires the trial court to
permit a nonparty to intervene in an existing action if (1) the
nonparty has an interest relating to the property or transaction
that is the subject of the action; (2) the nonparty’s ability to
protect that interest may be impaired or impeded by the


1    Undesignated statutory references are to the Code of Civil
Procedure.




                                  4
disposition of the pending case; and (3) the nonparty’s interests
are not adequately represented by one or more of the existing
parties.
       The parties dispute the appropriate standard of review.
“California cases are not settled on whether we review the denial
of a request for mandatory intervention pursuant to section 387
de novo or for abuse of discretion.” (Edwards v. Heartland
Payment Systems, Inc. (2018) 29 Cal.App.5th 725, 732.) We need
not decide which standard is correct under state law because we
find no error in denying mandatory intervention under any
standard.
       It is uncontested that the first prong of the mandatory
intervention test is met here: As a former employee of Valley
Harvest whose claims of labor law violations would be released
by the settlement agreement as drafted, Gasca has an interest in
the pending action.
       Gasca, however, did not demonstrate that her ability to
protect her interests may be impaired or impeded by the
disposition of the pending case, nor did she show that Jauregui is
not adequately protecting her interests. The putative class in
this action is defined as “[a]ll individuals employed by [LPF] at
any time during the period of four (4) years prior to the filing of
this lawsuit . . . who have been employed as non-exempt, hourly
employees at [LPF] facilities within the State of California,” and
it therefore encompasses those workers who came to work at LPF
both through direct hiring and through a labor contractor. “ ‘ “To
employ . . . under the [Industrial Welfare Commission’s]
definition, has three alternative definitions. It means (a) to
exercise control over the wages, hours or working conditions, (b)
to suffer or permit to work, or (c) to engage, thereby creating a




                                 5
common law employment relationship.” ’ ” (Dynamex Operations
West v. Superior Court (2018) 4 Cal.5th 903, 921.) Jauregui and
Gasca both allege LPF exercised control over the wages, hours,
and working conditions of employees working at the LPF facility.
Accordingly, Valley Harvest employees working at the LPF
facilities during the class period were LPF employees. (See Lab.
Code, § 2810.3, subd. (b) [“client employer shall share with a
labor contractor all civil legal responsibility and civil liability for
all workers supplied by that labor contract for . . . : [¶] [t]he
payment of wages.”])
       Contrary to Gasca’s contentions, Jauregui has identified,
and can adequately represent, a class that includes those
working at LPF whether they were direct hires or supplied by a
labor contractor. Gasca’s interests are directly aligned with
Jauregui’s: both allege LPF required them to pass through a
mandatory off-the-clock security check whenever they entered or
exited the facility, required them to otherwise work off-the-clock,
and made them take non-compliant meal and rest breaks. There
is no indication direct hire employees were differently situated
from contract employees in terms of these challenged workplace
practices. Moreover, Gasca retains the right to object to the class
settlement’s fairness or to opt out of the class settlement and
retain her individual claims.
       Gasca, however, contends on appeal that the disposition of
the action would impair her “interest in recovery of attorney’s
fees and costs as a result of litigating her claims,” and the
settlement agreement would eliminate her class and PAGA
claims and thus any entitlement to recover fees and costs in
conjunction with those claims. We are not convinced Gasca’s
interest extends beyond vindicating the claims she asserts in her




                                   6
lawsuit to include an interest that would only arise if she were to
litigate and prevail on her claims. Gasca’s argument proves too
much: if previously-settled underlying causes of action should not
be resolved so that another litigant may become a prevailing
party on the same claims and collect attorney fees, this would
categorically defeat class action litigation whenever attorney fees
were available.
       Gasca also argues the court erred as a matter of fact and
law when it concluded Jauregui had brought and could settle her
PAGA claim as a Valley Harvest employee, because Jauregui,
never having been a Valley Harvest employee, did not give and
could not have given PAGA notice to Valley Harvest. Gasca’s
argument assumes the content of the PAGA notice determines
the scope of the notifier’s authority to act for the state and sets an
outer limit on the PAGA claims he or she is authorized to release
when settling the PAGA representative action. But this is not
the case. (Moniz v. Adecco USA, Inc. (2021) 72 Cal.App.5th
56, 82.) “PAGA’s statutory scheme and the principles of
preclusion allow, or ‘authorize,’ a PAGA plaintiff to bind the state
to a judgment through litigation that could extinguish PAGA
claims that were not specifically listed in the PAGA notice where
those claims involve the same primary right litigated.” (Id. at
p. 83.) As we have previously discussed, Gasca and Jauregui’s
claims originate in LPF’s control of working conditions, wages,
and hours of the workers at its facility and its requirement that
workers undergo off-the-clock security screenings, work off-the-
clock, and take meal and rest breaks that did not comply with
legal requirements. Because the claims Gasca has alleged
involve the same primary rights at issue in this action, Jauregui
is authorized, by virtue of his exhaustion of administrative




                                  7
remedies, to settle PAGA claims as to LPF employees whether
they were staffed by a labor contractor or directly hired by LPF.
(See ibid.)
      Gasca also argues Jauregui cannot adequately represent
her interests because he did not make all the arguments she
would make as an intervener. Specifically, she asserts in her
opening brief, “On information and belief, LPF had a significantly
greater number of its employees sign arbitration agreements
than Valley Harvest,” and she contends Jauregui discounted
potential liability exposure based on challenges to maintaining
and certifying class claims in the face of LPF’s arbitration
agreements. Gasca provides no citation to evidence in the record
to support her claim of a disparity in arbitration agreements: she
merely cites to her reply brief in the trial court, which also did
not include any citation to an attorney declaration or other
evidence offering any basis to allege that a significantly greater
number of LPF direct hire employees signed arbitration
agreements. As for Gasca’s claim that Jauregui discounted
potential liability exposure due to challenges to maintaining a
class action in the face of arbitration agreements, the evidence to
which she cites in the record actually demonstrates that
Jauregui’s discount of potential liability exposure considered the
challenge of maintaining class claims in light of arbitration
agreements signed with both LPF and Valley Harvest, as well as
questions about LPF’s ability to pay for any settlement. Given
that arbitration agreements as to both LPF and Valley Harvest
were considered in the potential liability analysis, and that Gasca
has offered no support for the conclusory contention that more
arbitration agreements were signed with LPF than Valley
Harvest, Gasca’s argument is insufficient to demonstrate that her




                                8
interests are not aligned with or are not represented by Jauregui.
The trial court did not err when it found that Gasca failed to
establish Jauregui cannot adequately protect her interests or the
disposition of the pending case impairs or impedes her interests.

II.    Denial of Permissive Intervention
       A court may permit intervention under section 387,
subdivision (d)(2) if: (1) the nonparty has a direct and immediate
interest in the litigation; (2) the intervention will not enlarge the
issues in the case; and (3) the reasons for intervention outweigh
any opposition by the existing parties. (Reliance Ins. Co. v.
Superior Court (2000) 84 Cal.App.4th 383, 386.) We review an
order denying a motion for permissive intervention for abuse of
discretion. (Ibid.)
       The trial court denied Gasca’s request for permissive
intervention. The court observed that Gasca’s interests as a
potential intervenor were already fully represented by Jauregui
and her individual interests were unaffected by the Jauregui
litigation because she could opt out of the class and PAGA
settlement and pursue her individual claims. The court found
Gasca expressly intended to enlarge the issues in the litigation
because she intended to assert claims for additional recovery
beyond the terms of the settlement agreement. Finally, the court
concluded that the reasons for denying intervention “significantly
outweigh[ed] any basis to allow it.” Specifically, Gasca had no
interest that would be harmed if she were not permitted to
intervene, but the settlement class and the parties would be
prejudiced if she intervened because they had spent more than
one year “working towards a fair settlement that will bring
timely payments to the settlement class and that will offer
finality to this litigation,” and intervention threatened to delay or




                                  9
derail a settlement that would benefit LPF and Valley Harvest
employees. Additionally, the court noted, to the extent Gasca
sought to carve out employees provided to LPF by a labor
contractor, “such intervention would be unlikely to benefit them”
because it was not clear that LPF’s financial condition would
permit it to pay an additional settlement beyond the one already
before the court for approval.
      We cannot conclude the trial court abused its discretion
when it denied Gasca’s motion to intervene because the court
could reasonably conclude her reasons for intervention were
outweighed by the reasons supporting the denial of intervention.
Gasca did not show intervention was necessary to protect her
interests or those of the workers she claimed to represent. As we
have discussed above, Jauregui was able to represent her
interests adequately, and if Gasca disagreed, she could opt out of
the class settlement and pursue her personal claims
independently. Moreover, LPF’s precarious financial state meant
that establishing a separate class of LPF employees staffed by
Valley Harvest was unlikely to benefit those employees. On the
other hand, permitting intervention would clearly have impaired
the interests of the parties to this action. At a minimum,
permitting intervention at this point would have delayed
payments to the settlement class and the final resolution of the
issues for the parties. At worst, intervention could have defeated
the settlement the parties had worked toward for many months.
The trial court reasonably concluded permissive intervention was
not appropriate under these circumstances.




                               10
                          DISPOSITION
       The order denying intervention is affirmed. Respondents
shall recover their costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                               11